[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                     ____________________________         FILED
                                                 U.S. COURT OF APPEALS
                             No. 04-14412          ELEVENTH CIRCUIT
                                                       MAY 17, 2005
                         Non-Argument Calendar
                     ____________________________ THOMAS K. KAHN
                                                         CLERK

                   D.C. Docket No. 97-00196-CR-BH-2


UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                  versus

DEWAYNE ANTONIZE ADAMS,

                                                        Defendant-Appellant.


                     ___________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                    ____________________________

                             (May 17, 2005)

Before TJOFLAT, ANDERSON and GODBOLD Circuit Judges

PER CURIAM:

     Fred W. Tiemann, appointed appellate counsel for Dewayne Antonize
Adams, has filed a motion to withdraw on appeal because, in his opinion, there are

no issues of arguable merit on which to base the appeal. Counsel*s motion is

supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the record reveals

that counsel*s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel*s motion to withdraw is GRANTED, and Adams*s revocation of

supervised release and subsequent sentence is AFFIRMED.




                                         2